 



Exhibit 10.2

EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT (this “Employment Agreement”), dated as of January 10,
2014, by and between STEVEN MADDEN, LTD., a Delaware corporation with offices at
52-16 Barnett Avenue, Long Island City, N.Y. 11104 (the “Company”), and AWADHESH
SINHA, an individual residing at 46 School House Lane, Roslyn Heights, N.Y.
11577 (the “Executive”).

WITNESSETH:

WHEREAS, the Executive has served as the Chief Operating Officer of the Company
since July 1, 2005; and

WHEREAS, the Company desires to continue to retain the services of the Executive
and the Executive desires to continue his employment with the Company and, as
such, the parties have determined to enter into a new employment agreement,
setting forth the terms and conditions upon which the Executive shall continue
to be employed by the Company and upon which the Company shall compensate the
Executive from and after January 1, 2014 (the “Effective Date”);

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
promises, terms, provisions and conditions set forth in this Employment
Agreement, the parties hereby agree as follows:

Section 1.         Employment. The Company shall employ the Executive in its
business, and the Executive shall continue to work for the Company as its Chief
Operating Officer, subject to the terms and conditions set forth in this
Employment Agreement.

Section 2.         Duties.

2.1      Duties. The Executive shall perform such duties as may reasonably be
assigned to him from time to time by the Chief Executive Officer of the Company
and agrees to abide by all By-laws, policies, practices, procedures and rules of
the Company. During the Term (as defined below), the Executive shall devote all
of his business time to the performance of his duties hereunder unless otherwise
authorized by the Board of Directors. Without limiting any policies, practices,
procedures or rules of the Company otherwise applicable, the Executive also
agrees that he shall not take personal advantage of any business opportunities
which arise during his employment and which may benefit the Company. All
material facts regarding such opportunities must be promptly reported to the
Chief Executive Officer for consideration by the Company.

2.2      Service as Officer. During the Term (as defined below), the Executive
shall, if elected or appointed, serve as (a) an officer of any subsidiaries of
the Company and/or entities affiliated with the Company in existence or
hereafter created or acquired and (b) a director of any such subsidiaries of the
Company and/or entities affiliated with the Company in existence or hereafter
created or acquired, in each case, without any additional compensation for such
services.

 

 

Section 3.          Term of Employment.

3.1       Term. The term of the Executive’s employment, unless sooner terminated
in accordance with the provisions set forth herein, shall be for a period of 3
years commencing on the Effective Date and expiring on December 31, 2016 (the
“Initial Term”). Thereafter, unless sooner terminated in accordance with the
provisions set forth herein, this Employment Agreement shall be automatically
renewed for successive one-year terms (each, a “Renewal Term” and the Initial
Term and any such Renewal Term, collectively, the “Term”) on the same terms set
forth herein unless at least 120 days prior to the expiration of the Initial
Term or 90 days prior to the expiration of any Renewal Term, either party
notifies the other party in writing that he or it is electing to terminate this
Employment Agreement at the expiration of the then-current Term. If the Company
notifies the Executive in writing of its intention not to renew this Employment
Agreement (other than for Cause or Total Disability as set forth in Sections 5.3
and 6), the Executive shall receive in cash an amount equal to the then-current
Base Salary prorated from the expiration of the then-current Term through 90
days after the expiration of the then-current Term, payable to the Executive at
such regular weekly, biweekly or semi-monthly time or times as the Company makes
payment of its regular payroll in the regular course of business.

3.2       Expiration. Upon the expiration of the Term or the earlier termination
of the Executive’s employment with the Company for any reason whatsoever, the
Executive shall be deemed to have resigned as an officer of the Company and of
each and every subsidiary thereof for which he serves as an officer.

Section 4.          Compensation and Benefits of Executive.

4.1       Base Salary. In consideration of the Executive’s services to the
Company during the Term, the Company shall pay to the Executive the following
base salary per annum (“Base Salary”), less such deductions as shall be required
to be withheld by applicable laws and regulations:

(i)         For the calendar year 2014, Six Hundred Thousand Dollars ($600,000);

(ii)        For the calendar year 2015, Six Hundred Thirty Thousand Dollars
($630,000); and

(iii)       For the calendar year 2016, Six Hundred Sixty-One Thousand Five
Hundred Dollars ($661,500).

The Base Salary payable to the Executive shall be paid at such regular weekly or
semi-monthly intervals as the Company makes payment of its regular payroll in
the regular course of business.

4.2       Automobile Allowance. The Company shall, at the direction of the
Executive, either reimburse the Executive for, or directly pay the cost of, the
lease of an automobile during the Term and all usual expenditures in collection
therewith (i.e. fuel, insurance, parking, customary maintenance and repairs) in
an amount not to exceed $1,850.00 per month, less such deductions as shall be
required to be withheld by applicable law and regulations. Any reimbursements by
the Company pursuant to this Section 4.2 shall be subject to, and made in
accordance with, Section 5.7(b) hereof.

 

 

4.3       Restricted Stock Award. On January 15, 2014, the Company shall grant
to the Executive, as additional compensation, shares of the Company’s common
stock, $0.0001 per share, subject to certain restrictions (the “Restricted
Common Stock”), such grant to be made under the Company’s 2006 Stock Incentive
Plan, as amended. The number of shares of Restricted Common Stock to be issued
shall be determined by dividing One Million Dollars ($1,000,000) by the closing
price of the common stock of the Company on the grant date. The terms and
conditions of the Restricted Common Stock shall be as set forth in a Restricted
Stock Award Agreement entered into by the Company and the Executive and the
shares of Restricted Common Stock shall vest and cease to be subject to
restrictions in three equal installments: 33⅓% on December 15, 2014; 33⅓% on
December 15, 2015; and 33⅓% on December 15, 2016.

4.4       Performance Bonus. In respect of each of 2014, 2015 and 2016, the
Company shall pay to the Executive a bonus (payable on or about March 15 of the
following year) equal to two percent (2%) of the increase in the Company’s
EBITDA for such fiscal year over the EBITDA of the immediately prior fiscal year
as derived from the financial statements of the Company for such fiscal year,
provided that such bonus shall not exceed Six Hundred Thousand Dollars
($600,000). The first Three Hundred Thousand Dollars ($300,000) of the bonus in
any fiscal year shall be payable in cash, and any amount in excess of Three
Hundred Thousand Dollars ($300,000) shall be payable in Restricted Common Stock
vesting in three equal installments on the first, second and third anniversaries
of the grant date. If any business is acquired after the date hereof, EBITDA
from the acquired business shall be included in the bonus calculation starting
with the first full quarter under Company ownership, provided that the prior
year’s EBITDA shall likewise be adjusted to include EBITDA from the acquired
business for comparable quarters in the prior year on a pro forma basis assuming
the Company had owned the business.

4.5       Clawback of Incentive Compensation. Notwithstanding any provision in
this Employment Agreement to the contrary, the Executive agrees that any bonus
or other incentive-based compensation that the Executive receives, or has
received, from the Company during the period of the Executive’s employment or
following the termination of the Executive’s employment with the Company shall
be subject to recovery or “clawback” by the Company and repayment by the
Executive, upon demand, if, upon the determination of the Board of Directors or
the Compensation Committee thereof or any applicable governmental or regulatory
agency, such bonus or other incentive-based compensation was based on either (a)
materially inaccurate financial statements or any other materially inaccurate
performance metric criteria or (b) financial statements or performance metrics
that subsequently are restated or revised based upon the advice and
recommendation of the Company’s internal auditor or independent auditors, or
following the Company’s consultation with the Securities and Exchange
Commission; provided that no bonus or other incentive-based compensation or
award shall be subject to clawback more than 3 years after being paid or awarded
to the Executive unless such repayment demand is made based upon the fraud or
intentional misconduct of the Executive, in which event the demand period shall
not be limited to 3 years. The Executive shall repay such compensation to the
Company within 30 calendar days of receipt of written demand for repayment or as
soon thereafter as is practicable. The Executive shall cooperate with the
Company to effect any clawback of compensation required by this Section 4.5 or
any applicable law or regulation. The Company shall be entitled to recovery of
its reasonable legal fees and costs incurred in enforcing its clawback rights.
The Executive’s obligations under this Section 4.5 shall survive termination or
expiration of this Employment Agreement and any termination of employment of the
Executive.

 

 

4.6       Expenses; Expense Reports. The Company shall pay directly or reimburse
the Executive for all reasonable and necessary expenses and disbursements
incurred by the Executive for and on behalf of the Company in the performance of
his duties during the Term. The Executive shall submit to the Company, not less
frequently than once in each calendar month, reports of such expenses and
disbursements in form normally used by the Company together with associated
receipts or other documentation evidencing such expenses. The Company’s
obligations to pay for or reimburse the Executive for such expenses shall be
subject to compliance with this reporting obligation.

4.7        Benefits. The Executive shall be entitled to participate in such
pension, profit sharing, group insurance, option, hospitalization and group
health and benefit plans and all other benefits and plans as the Company
generally makes available from time to time to its senior executives. In
addition, the Company shall pay term life insurance premiums on behalf of the
Executive of approximately Three Thousand Five Hundred Dollars ($3,500) per
year, less such deductions as shall be required to be withheld by applicable
laws and regulations.

4.8        Vacation. The Executive shall be entitled to paid vacation of 4 weeks
per year during which period all compensation and benefits shall be paid in
full. The Executive shall take his vacation at such times as the Executive and
the Company shall determine is mutually convenient. Unused vacation time shall
accrue or, at the option of the Company, may be canceled in exchange for
additional compensation equal to the Executive’s pro-rata Base Salary equivalent
for such unused vacation time.

4.9        Sick Days and Personal Days. The Executive shall be entitled to sick
and personal days off in accordance with the Company’s usual policies as set
forth in the Company’s Employee Handbook as in effect on the Effective Date, as
the same may be amended from time to time.

Section 5.           Termination.

5.1        Death. This Employment Agreement shall terminate upon the death of
the Executive; provided, however, that the Company shall pay to the estate of
the Executive, within 30 days after his death, Base Salary and all other
benefits as set forth herein for the 12-month period immediately subsequent to
the date of the Executive’s death. Thereafter, the Company’s obligations
hereunder shall terminate.

5.2        Termination Due to Total Disability. Subject to the provisions of
Section 6.2 hereof, in the event that the Executive is discharged due to his
Total Disability (as defined below), then this Employment Agreement shall be
deemed terminated and the Company shall be released from all obligations to the
Executive with respect to this Employment Agreement except obligations accrued
prior to such termination and those obligations provided in Section 6.2 hereof.

 

 

5.3          Termination For Cause; Resignation without Good Reason.

(a)        In the event that the Executive is discharged for Cause (as defined
below) or the Executive resigns without Good Reason (as defined below), this
Employment Agreement shall be deemed terminated and the Company shall be
released from all obligations to the Executive with respect to this Employment
Agreement, except for obligations accrued prior to such termination. The
foregoing shall not be construed as a limitation of any rights or remedies
available to the Company with regard to any acts or omissions of the Executive
that gave rise to the termination for Cause.

(b)        As used herein, the term “Cause” shall only mean: (i) a deliberate
and intentional breach by the Executive of a substantial and material duty and
responsibility under this Employment Agreement that is not remedied, if capable
of being remedied, within 30 days after receipt of written notice by certified
mail return receipt requested from the Company specifying such breach; (ii) the
Executive’s conviction of, or pleading guilty or nolo contendere to, any crime
constituting a felony in the jurisdiction involved; (iii) the conviction of the
Executive of any crime involving moral turpitude; or (iv) gross negligence or
willful misconduct in the conduct of the Executive’s duties or willful refusal
or inability to perform such duties as may be delegated to the Executive which
are consistent with the Executive’s position as in effect just prior to such
delegation, and such conduct is not corrected by the Executive within 30 days
following receipt by the Executive of written notice from the Board of Directors
or the Chief Executive Officer, such notice to state with specificity the nature
of the breach, failure or refusal, gross negligence or willful misconduct
related to the Executive’s employment with the Company.

(c)        As used herein, the term “Good Reason” shall mean the occurrence of
any of the following:

 (i)        the assignment to the Executive, without his consent, of any duties
inconsistent in any substantial and negative respect with his positions, duties,
responsibilities and status with the Company as contemplated hereunder or
diminution of such position, duties and status, if not remedied by the Company
within thirty (30) days after receipt of written notice thereof from the
Executive;

 (ii)       any removal of the Executive, without his consent, from any
positions or offices the Executive held as contemplated hereunder (except in
connection with the termination of the Executive’s employment by the Company for
Cause or on account of Total Disability pursuant to the requirements of this
Employment Agreement), if not remedied by the Company within thirty (30) days
after receipt of written notice thereof from the Executive;

 

 

(iii)      a reduction by the Company of the Executive’s Base Salary as in
effect as contemplated hereunder, except in connection with the termination of
the Executive’s employment by the Company;

(iv)      any termination of the Executive’s employment by the Company during
the Term that is not effected pursuant to the terms and provisions of this
Employment Agreement;

(v)       any material breach by the Company of the terms of this Employment
Agreement, which is not remedied by the Company within thirty (30) days after
receipt of written notice thereof from the Executive;

(vi)      the relocation of the Executive’s work location, without the
Executive’s consent, to a place more than seventy five (75) miles from the
Company’s offices located at 52-16 Barnett Avenue, Long Island City, New York;
or

(vii)     the failure by any successor to the Company to expressly assume all
obligations of the Company under this Employment Agreement, which failure is not
remedied by the Company within thirty (30) days after receipt of written notice
thereof from the Executive.

5.4        Termination other than for Cause or without Good Reason, Death or due
to Total Disability. Subject to the terms and conditions of this Employment
Agreement, in the event that the Executive resigns for Good Reason or the
Company terminates the employment of the Executive other than for Cause, then
such termination shall be effective 30 days after the Executive’s receipt of
notice of termination or the Company’s receipt of notice of resignation and in
either event the Executive shall receive, as liquidated damages, an amount equal
to the Executive’s Base Salary that would have been paid by the Company pursuant
to Section 4.1 hereof for the longer of (i) the remainder of the then-current
Term or (ii) 6 months, such amount to be paid to the Executive by the Company at
such regular weekly or semi-monthly intervals as the Company makes payment of
its regular payroll in the regular course of business; provided that, in the
event of Executive’s death such amount shall become payable to the Executive’s
estate based on the Company’s regular payroll periods commencing within 90 days
following the Executive’s death; provided, further, that the Executive shall
cease to be entitled to any further payments under this Section 5.4 in the event
that he becomes engaged in other full-time employment.

5.5        Termination upon a Change of Control. (a) If, during the period
commencing on the 120th day immediately prior to a Change of Control (as defined
below) and ending on the 90th day immediately after a Change of Control, the
Executive’s employment shall have been terminated by the Company (other than for
death, Total Disability or Cause) or by the Executive for Good Reason, the
Executive shall receive, in cash, within 10 days of the date of such termination
or resignation of employment, an amount equal to three (3) times the total W-2
compensation received by the Executive pursuant to Sections 4.1, 4.3, 4.4 and
4.7 of this Employment Agreement for the preceding 12-month period ending on the
last previous December 31, except that, in lieu of the actual Base Salary
component received during such period under Section 4.1 of this Employment
Agreement, there shall be substituted the annual Base Salary to which the
Executive was entitled as of the date of such termination or resignation of
employment.

 

 

In the event that any payment (or portion thereof) to the Executive under this
Section 5.5(a) is determined to constitute an “excess parachute payment” under
Sections 280G and 4999 of the Internal Revenue Code of 1986, as amended, the
following calculations shall be made:

(i)        The after-tax value to the Executive of the payments under this
Section 5.5(a) without any reduction; and

(ii)       The after-tax value to the Executive of the payments under this
Section 5.5(a) as reduced to the maximum amount (the “Maximum Amount”) which may
be paid to the Executive without any portion of the payments constituting an
“excess parachute payment.”

If after applying the agreed upon calculations set forth above, it is determined
that the after-tax value determined under clause (ii) above is greater than the
after-tax value determined under clause (i) above, the payments to the Executive
under Section 5.5(a) shall be reduced to the Maximum Amount.”

(b)        “Change of Control” as used herein, shall mean:

 (i)         when any “person” as defined in Section 3(a)(9) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), and as used in Section
13(d) and 14(d) thereof, including a “group” as defined in Section l3(d) of the
Exchange Act, but excluding the Company or any subsidiary or any affiliate or
the Company or any employee benefit plan sponsored or maintained by the Company
or any subsidiary of the Company (including any trustee of such plan acting as
trustee) becomes the “beneficial owner” (as defined in Rule l3d-3 under the
Exchange Act) of securities of the Company representing 30% or more of the
combined voting power of the Company’s then outstanding securities; or

 (ii)        when, during any period of 12 consecutive months, the individuals
who, at the beginning of such period, constitute the Board of Directors (the
“Incumbent Directors”) cease for any reason other than death to constitute at
least a majority thereof; provided, however, that a director who was not a
director at the beginning of such 12-month period shall be deemed to have
satisfied such 12-month requirement (and be an Incumbent Director) if such
director was elected by, or on the recommendation of or with the approval of, at
least a majority of the directors who then qualified as Incumbent Directors
either actually (because they were directors at the beginning of such 12-month
period) or through the operation of this proviso; or

 (iii)        the occurrence of a transaction requiring stockholder approval for
the acquisition of the Company by an entity other than the Company or a
subsidiary or an affiliate of the Company through purchase of assets, or by
merger, or otherwise.

5.6        Release. Payment of severance hereunder is conditioned on the
Executive’s execution and delivery of a general release in form and substance as
shall be reasonably requested by the Company. The Company shall also execute a
similar release in favor of the Executive.

 

 

5.7        Delayed Payments; Reimbursement of Costs and Expenses. (a) Any amount
payable under this Employment Agreement prior to the first date on which such
payment is permitted under Section 409A of the Internal Revenue Code of 1986, as
amended, shall instead be paid at the earliest date on which such payment may be
made in compliance with Section 409A.

 (b)        With regard to any provision herein that provides for reimbursement
of costs and expenses or in-kind benefits, except as permitted by Section 409A
of the Internal Revenue Code of 1986, as amended, (i) the right to reimbursement
or in-kind benefits shall not be subject to liquidation or exchange for another
benefit, (ii) the amount of expenses eligible for reimbursement, or in-kind
benefits, provided during any taxable year shall not affect the expenses
eligible for reimbursement, or in-kind benefits to be provided, not be violated
with regard to expenses reimbursed under any arrangement covered by Section
105(b) of the Internal Revenue Code of 1986, as amended, solely because such
expenses are subject to a limit related to the period the arrangement is in
effect, and (iii) such payments shall be made on or before the last day of
Executive’s taxable year following the taxable year in which the expense was
incurred.

Section 6.           Disability.

6.1        Total Disability. In the event that after the Executive has failed to
have performed his regular and customary duties for a period of 90 consecutive
days or for any 180 days out of any 360-day period and before the Executive has
become Rehabilitated (as defined below), a majority of the members of the Board
of Directors of the Company (exclusive of the Executive if the Executive shall
then be a director) may vote to determine that the Executive is mentally or
physically incapable or unable to continue to perform such regular and customary
duties of employment and upon the date of written notice to the Executive by
certified mail, return receipt requested, of such majority vote, the Executive
shall be deemed to be suffering from a “Total Disability.” As used herein, the
term “Rehabilitated” shall mean such time as the Executive is able and willing
to return to full-time employment and commences to devote his time and energies
to the duties of his position and the affairs of the Company to a reasonable
extent and in a similar manner that he did prior to the disability.

6.2        Payment during Disability. In the event that the Executive is unable
to perform his duties hereunder by reason of a disability, prior to the time
such disability is deemed a Total Disability in accordance with the provisions
of Section 6.1 above, the Company shall continue to pay the Executive his Base
Salary and benefits pursuant to this Employment Agreement during the continuance
of any such disability. Upon a determination of Total Disability pursuant to the
provisions of Section 6.1 above, the Company shall pay to the Executive his Base
Salary pursuant to this Employment Agreement for the 12-month period immediately
subsequent to the date of determination of Total Disability.

 

 

Section 7.          Disclosure of Confidential Information. The Executive
recognizes that he will have access to secret and confidential information
regarding the Company including, but not limited to, its customer lists,
products, know-how and business plans. The Executive acknowledges that such
information is of great value to the Company, is the sole property of the
Company and has been and will be acquired by him in confidence. In consideration
of the obligations undertaken by the Company herein, the Executive agrees to
hold all such information in strict confidence and will not, at any time, during
his employment with the Company and thereafter, reveal, divulge or make known to
any person, any information concerning the Company acquired by the Executive
during the course of his employment that is treated as confidential by the
Company; provided, that such information is not otherwise in the public domain
or information that the Executive could have and did learn separate and apart
from his duties set forth herein.

 

Section 8.           Covenant Not to Compete.

8.1        Covenant Not to Compete. The Executive recognizes that the services
to be performed by him hereunder are special, unique and extraordinary. The
parties acknowledge and agree that it is reasonably necessary for the protection
of the Company that the Executive agree and, accordingly, the Executive does
hereby agree that, except as provided in Section 8.4, the Executive shall not,
directly or indirectly, at any time during the Restricted Period (as defined
below) within the Restricted Area (as defined below), engage in any Competitive
Business (as defined below), either on his own behalf or as an officer,
director, stockholder, partner, principal, trustee, investor, consultant,
associate, employee, owner, agent, creditor. independent contractor, co-venturer
of any third party or in any other relationship or capacity.

8.2        Applicable Definitions. For purposes of this Employment Agreement,
(i) “Restricted Period” shall mean (A) in the event of a termination of the
Executive’s employment by the Company for Cause or by the resignation of the
Executive without Good Reason, the period of the Executive’s actual employment
hereunder plus 6 months after the date the Executive is no longer employed by
the Company and (B) in the event of a termination of the Executive’s employment
by the Company due to the Executive’s Total Disability or without Cause
(including termination resulting from a Change of Control) or by the resignation
of the Executive for Good Reason, the period of the Executive’s actual
employment hereunder; (ii) “Restricted Area” shall mean anywhere in the United
States; and (iii) “Competitive Business” shall mean the design, manufacture,
sale, marketing or distribution of (A) branded or designer footwear, apparel,
accessories and other products in the categories of products sold by, or under
license from, the Company or any of its affiliates and (B) other branded
products related to fashion or lifestyle.

8.3        Covenant Not to Solicit. The Executive hereby agrees that the
Executive will not, directly or indirectly, for or on behalf of himself or any
third party, at any time during the Restricted Period (i) solicit any customers
of the Company or (ii) solicit, employ or engage, or cause, encourage or
authorize, directly or indirectly, to be employed or engaged, for or on behalf
of himself or any third party, any employee or agent of the Company or any of
its subsidiaries.

8.4        Exception. This Section 8 shall not be construed to prevent the
Executive from owning, directly and indirectly, in the aggregate, an amount not
exceeding one percent (1%) of the issued and outstanding voting securities of
any class of any company whose voting capital stock is traded on a national
securities exchange or in the over-the-counter market.

 

 

8.5        Severability. If any of the restrictions contained in this Section 8
shall be deemed to be unenforceable by reason of the extent, duration or
geographical scope thereof, or otherwise, then the court making such
determination shall have the right to reduce such extent, duration, geographical
scope, or other provisions hereof, and in its reduced form this Section 8 shall
then be enforceable in the manner contemplated hereby.

8.6        Survival. The provisions of this Section 8 shall survive the
termination of the Executive’s employment as provided hereunder.

Section 9.           Injunctive Relief; Remedies.

9.1        Injunctive Relief. The Executive acknowledges and agrees that, in the
event that the Executive shall violate or threaten to violate any of the
restrictions of Sections 7 or 8 hereof, the Company will be without an adequate
remedy at law and, therefore, shall have the right to seek monetary damages for
any past breach and equitable relief including specific performance and
temporary or permanent injunctive or mandatory relief against the Executive
and/or any and all persons acting directly or indirectly or under the direction
of the Executive to prevent or restrain any such breach in any court of
competent jurisdiction without the necessity of proving damages or posting any
bond or other security, and without prejudice to any other remedies that the
Company may have at law or in equity.

9.2        Additional Rights and Remedies. The Executive further agrees that the
Company shall have the following additional rights and remedies:

 (a)        to recover all monies and other consideration derived or received by
the Executive as the result of any transactions constituting a breach of any of
the provisions of Section 10.1, which the Executive hereby agrees to account for
and pay over to the Company; and

 (b)        to recover reasonable attorneys’ fees incurred in any action or
proceeding in which it seeks to enforce its rights under Sections 7 or 8.

Each of the rights and remedies enumerated above shall be independent of the
other, and shall be severally enforceable, and all of such rights and remedies
shall be in addition to, and not in lieu of, any other rights and remedies
available to the Company under law or in equity.

Section 10.        No Restrictions. The Executive hereby represents that neither
the execution of this Employment Agreement nor his performance hereunder will
(i) violate, conflict with or result in a breach of any provision of, or
constitute a default (or an event which, with notice or lapse of time or both,
would constitute a default) under the terms, conditions or provisions of any
contract, Employment Agreement or other instrument or obligation to which the
Executive is a party, or by which he may be bound, or (ii) violate any order,
judgment, writ, injunction or decree applicable to the Executive. In the event
of a breach hereof, in addition to the Company’s right to terminate this
Employment Agreement, the Executive shall indemnify the Company and hold it
harmless from and against any and all claims, losses, liabilities, costs and
expenses (including reasonable attorneys’ fees) incurred or suffered in
connection with or as a result of the Company’s entering into this Employment
Agreement or employing the Executive hereunder.

 

 

Section 11.           Arbitration.

11.1        Matters Subject to Arbitration. Except with regard to any other
matters that are not a proper subject of arbitration, all disputes between the
parties hereto concerning the performance, breach, construction or
interpretation of this Employment Agreement or any portion thereof, or in any
manner arising out of this Employment Agreement or the performance thereof,
shall be submitted to binding arbitration, in accordance with the rules of the
American Arbitration Association. The arbitration proceeding shall take place at
a mutually agreeable location in New York County, New York or such other
location as agreed to by the parties.

11.2        Award Binding. The award rendered by the arbitrator shall be final,
binding and conclusive, shall be specifically enforceable, and judgment may be
entered upon it in accordance with applicable law in the appropriate court in
the State of New York, with no right of appeal therefrom.

11.3        Expenses of Arbitration. Each party shall pay its or his own
expenses of arbitration, and the expenses of the arbitrator and the arbitration
proceeding shall be equally shared.

Section 12.           General Provisions.

12.1        Assignment. This Employment Agreement, as it relates to the
employment of the Executive, is a personal contract and neither this Employment
Agreement nor any right or interest may be assigned by the Executive without the
prior written consent of the Company.

12.2        Entire Employment Agreement. This Employment Agreement constitutes
and embodies the full and complete understanding and Employment Agreement of the
parties with respect to the Executive’s employment by the Company superseding
all prior understanding and Employment Agreements, whether oral or written,
between the Executive and the Company.

12.3        Amendments. This Employment Agreement shall not be amended, modified
or changed except by an instrument in writing executed by the party to be
charged. The invalidity of one or more provisions of this Employment Agreement
shall not invalidate any other provision of this Employment Agreement.

12.4        Binding Effect. This Employment Agreement shall inure to the benefit
of, be binding upon and enforceable against, the parties hereto and their
respective successors, heirs, beneficiaries and permitted assigns.

12.5        Headings. The headings and captions under sections and paragraphs of
this Employment Agreement are for convenience of reference only and do not in
any way modify, interpret or construe the intent of the parties or affect any of
the provisions of this Employment Agreement.

 

 

12.6        Notices. All notices, requests, demands and other communications
required or permitted to be given hereunder shall be in writing and shall be
deemed to have been duly given when delivered by hand or sent by certified or
registered mail, return receipt requested and postage prepaid, overnight mail or
courier or telecopier, addressed, if to the Company, to the Company’s principal
offices, Attn: Chief Executive Officer, and if to the Executive, at the address
of the Executive’s personal residence as maintained in the Company’s records, or
at such other address as any party shall designate by notice to the other party
given in accordance with this Section 12.6.

12.7        Governing Law. This Employment Agreement shall be governed by and
construed in accordance with the laws of the State of New York without giving
effect to such State’s conflicts of laws provisions and each of the parties
hereto irrevocably consents to the jurisdiction and venue of the federal and
state courts located in the State of New York, County of New York.

12.8        Counterparts. This Employment Agreement may be executed in two or
more counterparts, each of which shall be deemed and original, but all of which
taken together shall constitute one of the same instrument.

12.9        Waiver of Breach; Partial Invalidity. The waiver by either party of
a breach of any provision of this Employment Agreement shall not operate or be
construed as a waiver of any subsequent breach. If any provision, or part
thereof, of this Employment Agreement shall be held to be invalid or
unenforceable, such invalidity or unenforceability shall attach only to such
provision and not in any way affect or render invalid or unenforceable any other
provisions of this Employment Agreement, and this Employment Agreement shall be
carried out as if such invalid or unenforceable provision, or part thereof, had
been reformed, and any court of competent jurisdiction or arbitrators, as the
case may be, are authorized to so reform such invalid or unenforceable
provision, or part thereof, so that it would be valid, legal and enforceable to
the fullest extent permitted by applicable law.

12.10      Facsimile or Electronic Mail Signatures. Signatures hereon which are
transmitted via facsimile or electronic mail shall be deemed original
signatures.

12.11      Representation by Counsel; Interpretation. The Executive acknowledges
that the Executive has been represented by counsel, or has been afforded the
opportunity to be represented by counsel, in connection with this Employment
Agreement. Accordingly, any rule or law or any legal decision that would require
the interpretation of any claimed ambiguities in this Employment Agreement
against the party that drafted it has no application and is expressly waived by
the Executive. The provisions of this Employment Agreement shall be interpreted
in a reasonable manner to give effect to the intent of the parties hereto.

12.12      Construction. Whenever the word “including” or any variant thereof is
used herein, it shall mean “including, without limitation.”

[Signature page follows]

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the date first set forth above.

        STEVEN MADDEN, LTD.         By /s/ Edward R. Rosenfeld     Name: Edward
R. Rosenfeld     Title: Chief Executive Officer         EXECUTIVE         /s/
Awadhesh Sinha   Awadhesh Sinha

 